Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 1 of 16 Pageid#: 680




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


BRITTNEY MEJICO,                                )
                                                )    Civil Action No. 7:20CV00039
       Plaintiff,                               )
                                                )    MEMORANDUM OPINION
v.                                              )
                                                )    By: Hon. Glen E. Conrad
ALBA WEB DESIGNS, LLC,                          )    Senior United States District Judge
                                                )
       Defendant.                               )


       Brittney Mejico filed this action against Alba Web Designs, LLC (“Alba”), alleging that

Alba’s website violates Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181–12189. The case is presently before the court on Alba’s second motion to

dismiss for lack of subject matter jurisdiction and its motion for judgment on the pleadings. For

the following reasons, both motions will be denied with respect to Mejico’s claim under the

ADA.

                                              Background

       The following facts, taken from the amended complaint, are accepted as true for purposes

of the pending motions. See Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018) (“We accept

the facts of the complaint as true as we would in context of a Rule 12(b)(6) challenge because

defendants’ motions to dismiss are facial challenges to standing that do not dispute the

jurisdictional facts alleged in the complaint.”); Drager v. PLIVA USA, Inc., 741 F.3d 470, 474

(4th Cir. 2014) (“The standard of review for Rule 12(c) motions [for judgment on the pleadings]

is the same as that under Rule 12(b)(6).”).
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 2 of 16 Pageid#: 681




       Defendant Alba is a limited liability company based in Blacksburg, Virginia.           Am.

Compl. ¶ 9, ECF No. 23. The company operates a website, 500labels.com (the “Website”),

through which it sells personalized return address labels. Id. ¶¶ 3, 7.

       Plaintiff Mejico is a blind resident of California.       Id. ¶ 6.   Because of her visual

impairment, Mejico uses a screen reader to access the internet and read website content. Id.

Screen readers assist the blind in accessing websites by vocalizing information on a computer

screen. Id. ¶ 12. “Unless websites are designed to be read by screen reading software, blind

persons are unable to fully access websites and the information, products and services . . .

contained thereon.” Id.

       Mejico has attempted to utilize the Website on multiple occasions. Id. ¶ 19. However,

“numerous access barriers” have prevented her from fully using the Website and completing a

purchase. Id. ¶¶ 19, 21. The barriers include, but are not limited to, the following: (1) empty or

missing form labels; (2) missing document language; (3) redundant links; (4) unlabeled edit

fields; (5) unlabeled inks; and (6) empty links. Id. ¶ 17. Additionally, the Website “offers an

order form in pdf format that is only partially readable by a screen reader” and must be printed,

completed by hand, and mailed to Alba. Id. ¶ 20. Mejico is unable to complete the form without

obtaining sighted assistance. Id. According to Mejico, “[t]his causes not only delay . . . on the

basis of her disability, but it also causes frustration, embarrassment and disappointment” since it

requires her to seek sighted assistance to complete a basic task. Id.

       Mejico alleges that she genuinely wants to avail herself of the goods and services offered

on the Website for both personal and professional reasons. Id. ¶ 7. Because of her vision

impairment, Mejico cannot independently handwrite her address on envelopes.                     Id.

Consequently, she prefers to use printed address labels rather than to wait for a sighted person to



                                                 2
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 3 of 16 Pageid#: 682




assist her. Id. Additionally, as a member of the National Federation of the Blind, Mejico assists

with fundraising efforts that regularly require printed labels for group mailings. Id. Mejico

alleges that she “could, and would, use Defendant’s Website to aid in these tasks if it were

accessible to her.” Id. However, “each time Plaintiff has attempted to access and complete a

purchase on Defendant’s Website, she has been unable to because of the accessibility barriers

preventing blind users’ full and equal access.” Id.

       Mejico also describes herself as a “tester” who visits places to determine whether they

comply with the ADA.        Id. ¶ 8.   Mejico has filed multiple lawsuits against operators of

commercial websites, and she “intends to continue to engage in such advocacy work into the

foreseeable future to ensure that Defendant’s commercial Website and others are fully and

equally enjoyable to and usable by visually-impaired persons, including herself.” Id.

                                       Procedural History

       On January 15, 2020, Mejico filed this action against Alba, alleging violations of Title III

of the ADA (Count I) and California’s Unruh Civil Rights Act, Cal. Civ. Code §§ 51–52 (Count

II). Alba subsequently moved to dismiss the case for lack of subject matter jurisdiction and for

judgment on the pleadings. Mejico opposed Alba’s motions and alternatively requested leave to

amend her complaint to address the standing issues raised in the motion to dismiss.

       On May 12, 2020, the court conducted a hearing on Alba’s motions via teleconference.

During the hearing, Mejico once again requested leave to amend her complaint. By order

entered May 13, 2020, Mejico was given fourteen days to file an amended complaint. Alba’s

motion for judgment on the pleadings was granted as to the state statutory claim asserted in

Count II and taken under advisement with respect to the ADA claim asserted in Count I.




                                                3
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 4 of 16 Pageid#: 683




       On May 26, 2020, Mejico filed an amended complaint against Alba. Mejico claims that

“[t]he Website is a public accommodation within the definition of Title III of the ADA” and that

it is unlawfully inaccessible to patrons who are visually impaired. Am. Compl. ¶¶ 9, 25. She

seeks injunctive relief, in addition to costs and attorneys’ fees.

       In response to the amended complaint, Alba filed a second motion to dismiss for lack of

subject matter jurisdiction. The case is presently before the court on that motion and the motion

for judgment on the pleadings. The motions have been fully briefed and argued and are now ripe

for disposition.

                                       Standards of Review

       Rule 12(b)(1) of the Federal Rules of Civil Procedure permits a defendant to move for

dismissal for lack of subject matter jurisdiction. The United States Court of Appeals for the

Fourth Circuit has explained that defendants may challenge subject matter jurisdiction in one of

two ways: “facially or factually.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017). In this

case, Alba makes a facial challenge, arguing that the amended complaint fails to allege facts

upon which subject matter jurisdiction can be based. Id. In that scenario, “the plaintiff is

‘afforded the same procedural protection as she would receive under a Rule 12(b)(6)

consideration.’” Id. (quoting Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2017)). The

facts alleged in the amended complaint are accepted as true, and the motion must be denied if the

pleading alleges sufficient facts to invoke the court’s subject matter jurisdiction. Id.

       Rule 12(c) permits a defendant to move for judgment on the pleadings. “The standard of

review for Rule 12(c) motions is the same as that under Rule 12(b)(6).” Drager, 741 F.3d at 474.

Thus, the court is required to accept all well-pleaded allegations as true and draw all reasonable

factual inferences in the plaintiff’s favor. Massey v. Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014).



                                                   4
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 5 of 16 Pageid#: 684




The motion must be denied if the amended complaint “states a plausible claim for relief.” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

                                                   Discussion

        Title III of the ADA provides that “[n]o individual shall be discriminated against on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation.” 42 U.S.C. § 12182(a).

Discrimination is defined to include “a failure to take such steps as may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.” 1 Id.

§ 12182(b)(2)(A)(iii). The applicable regulations define “auxiliary aids and services” to include

“screen reader software,” “accessible electronic and information technology,” or “other effective

methods of making visually delivered materials available to individuals who are blind or have

low vision.” 28 C.F.R. § 36.303(b)(2).

        In moving to dismiss the amended complaint for lack of subject matter jurisdiction, Alba

argues that Mejico lacks standing to pursue her ADA claim. Alternatively, Alba argues that

judgment on the pleadings is appropriate because the Website is not a “place of public

accommodation” subject to Title III’s requirements.

        I.       Motion to Dismiss for Lack of Subject Matter Jurisdiction

        The court will first address Alba’s motion to dismiss for lack of subject matter

jurisdiction. Article III of the Constitution limits the jurisdiction of federal courts to certain

“Cases” and “Controversies.” U.S. Const. art. III, § 2. “One element of the case-or-controversy

         1
            Covered entities are not required to provide auxiliary aids and services if compliance would
“fundamentally alter the nature of the good, service, facility, privilege, advantage, or accommodation being offered
or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(iii). At this stage of the proceedings, Alba does
not argue that making the Website accessible to blind people would be an undue burden or fundamentally alter the
nature of the Website or its offerings.

                                                         5
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 6 of 16 Pageid#: 685




requirement is that plaintiffs must establish that they have standing to sue.” Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 408 (2013) (internal quotation marks and citations omitted). Thus,

Article III standing is a “subject matter jurisdiction issue.” Beyond Sys., Inc. v. Kraft Foods,

Inc., 777 F.3d 712, 715 (4th Cir. 2015).

           In order to possess standing to sue under Article III, “a plaintiff must sufficiently allege

the three elements identified by the Supreme Court.”             Hutton v. Nat’l Bd. of Exam’s in

Optometry, Inc., 892 F.3d 613, 619 (4th Cir. 2018). “That is, a plaintiff must allege that they

have: ‘(1) suffered an injury-in-fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.’” Id. (quoting

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). In moving to dismiss the ADA claim for

lack of subject matter jurisdiction, Alba argues that Mejico has not adequately alleged an injury

in fact.

           “The injury-in-fact requirement ensures that plaintiffs have a ‘personal stake in the

outcome of the controversy.’” Kenny, 885 F.3d at 287 (quoting Warth v. Seldin, 422 U.S. 490,

498 (1975)). To satisfy this requirement, a plaintiff must allege an injury that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct. at

1548 (internal quotation marks omitted). “For an injury to be particularized, it must affect the

plaintiff in a personal and individual way.” Id. (internal quotation marks and citations omitted).

For an injury to be concrete, “it must actually exist.” Id. “Concrete is not, however, necessarily

synonymous with tangible, . . . [and] intangible injuries can nevertheless be concrete.” Id. at

1549 (internal quotation marks and citations omitted).

           When a plaintiff seeks injunctive relief, “there is the additional requirement of a ‘real or

imminent threat’ that the party will suffer an injury in the future.” Griffin v. Dep’t of Labor Fed.



                                                    6
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 7 of 16 Pageid#: 686




Credit Union, 912 F.3d 649, 653 (4th Cir. 2019) (quoting City of Los Angeles v. Lyons, 461

U.S. 95, 111 (1983)). Thus, Mejico “must establish an ongoing or future injury in fact.” Kenny,

885 F.3d at 287; see also O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974) (“Past exposure to

illegal conduct does not in itself show a present case or controversy regarding injunctive relief

. . . if unaccompanied by any continuing, present adverse effects.”).

       With these principles in mind, the court proceeds to consider whether the amended

complaint satisfies the injury-in-fact requirement.         Turning first to the “concrete and

particularized” prong, the court concludes that Mejico’s allegations are sufficient to withstand

Alba’s motion to dismiss. “To satisfy that standard, a plaintiff may demonstrate an ‘actual’

‘invasion of a legally protected interest’ that ‘affect[s] the plaintiff in a personal and individual

way.’” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 454–55 (4th Cir. 2017) (alteration in

original) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 & n.1 (1992)). For example, “a

past injury is sufficiently pleaded for purposes of an ADA claim where a disabled individual who

requires a wheelchair for mobility alleges that he has personally encountered noncompliant

architectural barriers and describes how those barriers caused him harm.” Id. at 455 (citing

Daniels v. Arcade, L.P., 477 F. App’x 125, 129–30 (4th Cir. 2012)).

       According to the amended complaint, Mejico, who is permanently blind and relies on a

screen reader to access the internet, visited the Website on several occasions between September

of 2019 and May of 2020. During those visits, Mejico encountered a number of specific access

barriers that prevented her purchasing items from Alba and otherwise denied her equal access to

the goods and services available on the Website. By alleging that Mejico visited the Website,

attempted to complete a purchase, and “personally encountered . . . barriers to access,” the court

is satisfied that the amended complaint “pleads past injuries that are concrete, particularized, and



                                                 7
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 8 of 16 Pageid#: 687




actual,” rather than “conjectural or hypothetical.”        Nanni, 878 F.3d at 455 (addressing

architectural barriers to accessing a store); see also Daniels, 477 F. App’x at 129 (holding that

the plaintiff’s injury was “‘actual’ and ‘concrete,’ rather than theoretical,” since “he visited the

Market and encountered these [structural] difficulties himself”); Gomez v. Gen. Nutrition Corp.,

323 F. Supp. 3d 1368, 1374 (S.D. Fla. 2018) (noting that the plaintiff “plainly . . . suffered a

concrete injury” by “facing barriers to access the Website”); Gniewkowski v. Lettuce Entertain

You Enters., Inc., 251 F. Supp. 3d 908, 913–14 (W.D. Pa. 2017) (finding that “because

[Defendant’s] website barred Plaintiffs’ screen reader software from reading the content of its

website, Plaintiffs were unable to conduct on-line research to compare financial services and

products” and therefore suffered “an injury-in-fact under Article III of the ADA”).

       Contrary to Alba’s assertions, Mejico need not have purchased a product in the past to

have standing to sue under Title III’s general prohibition of discrimination. See PGA Tour, Inc.

v. Martin, 532 U.S. 661, 679 (2001) (noting that “Title III’s broad general rule contains no

express ‘clients or customers’ limitation”); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,

1334 (11th Cir. 2013) (concluding that “‘bona fide patron’ status is not a prerequisite” to

obtaining standing to pursue an alleged violation of § 12182(a)).            As other courts have

recognized, the plain language of § 12182(a) confers on disabled “individual[s]” the right to be

free from discrimination “in the full and equal enjoyment of the goods, services, [or] facilities”

of a place of public accommodation. 42 U.S.C. § 12182(a); see also Houston, 733 F.3d at 1332.

When disabled individuals encounter access barriers that prevent them from fully and equally

enjoying a business’s goods, services, or facilities, they “suffer[] injury in precisely the form the

statute was intended to guard against.” Houston, 733 F.3d at 1332 (internal quotation marks and

citation omitted); see also Molski v. M.J. Cable, Inc., 481 F.3d 724, 733 (9th Cir. 2007) (“One



                                                 8
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 9 of 16 Pageid#: 688




need not be a client or customer of a public accommodation to feel the sting of its

discrimination.”).

         Because Mejico seeks injunctive relief, she “cannot rely solely on past injuries” to

establish standing. Marcavage v. City of New York, 689 F.3d 98, 103 (2d Cir. 2012) (emphasis

added); see also O’Shea, 414 U.S. at 495–96. Instead, the court must determine whether the

amended complaint “sufficiently alleges a likelihood that [Plaintiff] will again suffer such

injuries.” Nanni, 878 F.3d at 454. For the following reasons, the court concludes that it does.

         First, Mejico specifically alleges that she “continues to attempt to utilize the Website and

plans to continue to attempt to utilize the Website in the near future for both personal and

professional purposes.” Am. Compl. ¶ 21. The court “must accept this allegation as true for

purposes of the motion to dismiss,” Daniels, 477 F. App’x at 130, and the court is satisfied that

the amended complaint pleads facts sufficient to render the allegation plausible. Mejico alleges

that she regularly uses printed mailing labels for various personal and volunteer tasks and that

she “could, and would, use Defendant’s Website to aid in these tasks if it were accessible to her.”

Am. Compl. ¶ 7. Consistent with the Fourth Circuit’s decisions in Nanni and Daniels, the court

concludes that the denial of equal access to the Website in the past, coupled with Mejico’s

plausible intentions to utilize the Website in the future, are sufficient to plead a likelihood of

future injury. 2 See Nanni, 878 F.3d at 455 (adopting “the Daniels principle—that when an ADA

plaintiff has alleged a past injury at a particular location, his plausible intentions to thereafter

return to that location are sufficient to demonstrate the likelihood of future injury”).

         2
            This case is clearly distinguishable from Griffin v. Dep’t of Labor Fed. Credit Union, in which the Fourth
Circuit found that the plaintiff had not demonstrated a plausible intent to return to the defendant credit union’s
website. 912 F.3d at 656. Whereas Mejico could take advantage of the goods and services offered by Alba if she
were able to access the Website, the plaintiff in Griffin was not statutorily eligible for membership in the credit
union and therefore was not legally permitted to make use of its benefits. Id. at 652. For those reasons, the Fourth
Circuit concluded the plaintiff’s complaint did not satisfy the requirements of Nanni. Id. at 656; see also id.
(emphasizing that “Nanni could take advantage of the store’s wares and accommodations” and that “Griffin, by
contrast, is ineligible for perfectly neutral reasons to utilize the Credit Union’s services”).

                                                          9
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 10 of 16 Pageid#: 689




       Second, neither Mejico’s role as a “tester” under the ADA nor her litigation history

“strips [her] of standing to sue” Alba. Nanni, 878 F.3d at 457; see also Houston, 733 F.3d at

1332. Although tester status alone is insufficient to confer standing, this is not a case in which

the plaintiff relies solely on her tester status to establish a threat of future injury. See Griffin,

912 F.3d at 656 (explaining that the plaintiff’s tester status “cannot create standing in the absence

of an otherwise plausible assertion that a return to the website would allow [the plaintiff] to avail

himself of its services”). Instead, Mejico identifies particular reasons for wanting to access the

Website that are separate and apart from her role as a tester. Thus, even if Mejico’s status as a

tester fueled her motivation to pursue this action, it does not deprive her of standing. Nanni, 878

F.3d at 457.

       For these reasons, the court concludes that Mejico has sufficiently established at this

stage of the proceedings that she has standing to sue. Accordingly, Alba’s motion to dismiss

under Rule 12(b)(1) will be denied.

       II.     Motion for Judgment on the Pleadings

       “To prevail under Title III of the ADA, a plaintiff must show that: (1) [s]he is disabled

within the meaning of the ADA; (2) the defendant owns, leases, or operates a place of public

accommodation; and (3) the defendant discriminated against [her] because of [her] disability.”

J.D. v. Colonial Williamsburg Found., 925 F.3d 663, 669–70 (4th Cir. 2019). In moving for

judgment on the pleadings, Alba focuses exclusively on the second element, arguing that the

Website is not a “place of public accommodation” subject to Title III. 42 U.S.C. § 12182(a).

       As indicated above, Title III prohibits discrimination “on the basis of disability in the full

and equal enjoyment of the goods, services, facilities, privileges, advantages or accommodations

of any place of public accommodation” by the owner, lessee, or operator of such a place. Id.



                                                 10
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 11 of 16 Pageid#: 690




“The phrase ‘public accommodation’ is defined in terms of 12 extensive categories,” PGA Tour,

532 U.S. at 676, including the following:

                  (E) a bakery, grocery store, clothing store, hardware store,
                  shopping center, or other sales or rental establishment; [or]

                  (F) a laundromat, dry-cleaner, bank, barber shop, beauty shop,
                  travel service, shoe repair service, funeral parlor, gas station, office
                  of an accountant or lawyer, pharmacy, insurance office,
                  professional office of a health care provider, hospital, or other
                  service establishment[.]

42 U.S.C. § 12181(7). 3

       For purposes of the pending motion, it is undisputed that Alba does not operate a brick-

and-mortar store that is open to the public. Instead, Alba sells its good and services through the

Website.      The issue presented—whether a website itself can constitute a place of public

accommodation—has not been addressed by the Fourth Circuit.                  Other circuit courts have

reached differing conclusions regarding the scope of entities subject to Title III.

       Based on the types of establishments listed in § 12181(7), the Third, Sixth, and Ninth

Circuits have concluded that the term “place of public accommodation” requires “some

connection between the good or service complained of and an actual physical place.” Weyer v.

Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000); see also Ford v.

Schering-Plough Corp., 145 F.3d 601, 614 (3d Cir. 1998) (finding that the term “public

accommodation” does not refer to non-physical access); Parker v. Metro Life Ins. Co., 121 F.3d

1006, 1014 (6th Cir. 1997) (holding that “a public accommodation is a physical place”). In

contrast, the First Circuit has held that the phrase “public accommodation” “is not limited to

actual physical structures.” Carparts Distrib. Ctr., Inc. v. Auto. Wholesaler’s Ass’n of New

England, Inc., 37 F.3d 12, 19 (1st Cir. 1994). The Second and Seventh Circuits have similarly


       3
           The term “place” is not defined in Title III.

                                                           11
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 12 of 16 Pageid#: 691




interpreted Title III as extending beyond physical locations. See Morgan v. Joint Admin. Bd.,

268 F.3d 456, 459 (7th Cir. 2001) (“The defendant asks us to interpret ‘public accommodation’

literally, as denoting a physical site, such as a store or a hotel, but we have already rejected that

interpretation. An insurance company can no more refuse to sell a policy to a disabled person

over the Internet than a furniture store can refuse to sell furniture to a disabled person who enters

the store.”) (citing Doe v. Mut. of Omaha Ins. Co., 179 F.3d 557, 558–59 (7th Cir. 1999));

Pallozzi v. Allstate Life Ins. Co., 198 F.3d 28, 32 (2d Cir. 1999) (“Title III’s mandate that the

disabled be accorded ‘full and equal enjoyment of the goods, [and] services . . . of any place of

public accommodation’ suggests . . . that the statute was meant to guarantee them more than

mere physical access.”) (citation omitted) (first and second alteration in original).

       After carefully considering the record, the parties’ arguments, and applicable law, the

court is persuaded that places of “public accommodation” are not limited to physical, brick-and-

mortar establishments and instead include commercial websites that offer good and services.

Thus, the fact that Alba has no physical location open to the public is not dispositive and its

motion for judgment on the pleadings must be denied.

       In reaching this decision, the court agrees with the First Circuit that “the terms [used in

§ 12187(7)] do not require ‘public accommodations’ to have physical structures for persons to

enter.” Carparts, 37 F.3d at 19. For instance, “[b]y including ‘travel service’ among the list of

services considered ‘public accommodations,’ Congress clearly contemplated that ‘service

establishments’ include providers of services which do not require a person to physically enter an

actual physical structure.” Id. As the First Circuit explained in its 1994 decision,

               Many travel services conduct business by telephone or
               correspondence without requiring their customers to enter an office
               in order to obtain their services. Likewise, one can easily imagine
               the existence of other service establishments conducting business

                                                 12
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 13 of 16 Pageid#: 692




               by mail and phone without providing facilities for their customers
               to enter in order to utilize their services. It would be irrational to
               conclude that persons who enter an office to purchase services are
               protected by the ADA, but persons who purchase the same services
               over the telephone or by mail are not. Congress could not have
               intended such an absurd result.

Id.

       The First Circuit’s reasoning applies with equal—if not greater—force in the modern

world of e-commerce. As other courts have recently noted, “we shop in virtual marketplaces for

everything from luxuries to necessities,” and “we now rely even more on online shopping in the

recent pandemic.” Lebamoff Enters. Inc. v. Whitmer, 956 F.3d 863, 875, 878 (6th Cir. 2020)

(McKeague, J., concurring); see also McMillan v. Amazon.com, 983 F.3d 194, 196 (5th Cir.

2020) (observing that the “migration of consumer spending online, further compounded by the

COVID-19 pandemic, has enabled [Amazon] to make many traditional retailers disappear”).

Thus, excluding online retailers and their commercial websites from the reach of Title III “would

‘run afoul of the purposes of the ADA and would severely frustrate Congress’s intent that

individuals with disabilities fully enjoy the goods, services, privileges and advantages, available

indiscriminately to other members of the general public.’” Nat’l Ass’n of the Deaf v. Netflix,

Inc., 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (quoting Carparts, 37 F.3d at 20); see also Nat’l

Ass’n of the Blind v. Scribd Inc., 97 F. Supp. 3d 565, 575 (D. Vt. 2015) (same). It would also

produce similarly “absurd results.” Andrews v. Blick Art Materials, LLC, 268 F. Supp. 3d 381,

396 (E.D.N.Y. 2017) (internal quotation marks and citation omitted); see also Scribd, 97 F.

Supp. 3d at 571 (noting that requiring a connection between the alleged discrimination and a

physical place would arguably mean that “a company could freely refuse to sell its goods or

services to a disabled person as long as it did so online rather than within the confines of a

physical office or store”).

                                                13
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 14 of 16 Pageid#: 693




        The ADA’s legislative history further supports the court’s conclusion that Title III

extends to web-based goods and service providers. Congressional reports indicate that “[t]he

phrase ‘public accommodation’ . . . ‘should be construed liberally’ to afford people with

disabilities ‘equal access’ to the wide variety of establishments available to the nondisabled.”

PGA Tour, 532 U.S. at 676–77 (citing S. Rep. No. 101-116, at 59 (1989); H. R. No. 101-485, pt.

2, at 100) (1990)). While online retail businesses did not exist when the ADA was enacted and,

thus, were not expressly mentioned in § 12187(7), “the legislative history of the ADA makes

clear that Congress intended the ADA to adapt to changes in technology” and “did not intend to

limit the ADA to the specific examples listed in each category of public accommodations.”

Netflix, 869 F. Supp. 2d at 200–01 (citation omitted). Instead, a plaintiff “must show only that

the web site falls within a general category listed under the ADA.” 4 Id. at 201 (citations

omitted).

        Finally, the court is unpersuaded by Alba’s contention that “the plain meaning of the

word ‘place’ suggests a physical location.” Def.’s Mem. Supp. Mot. J. Pleadings 5, ECF No. 8.

Adopting such a narrow interpretation would contravene the broad remedial purpose of the ADA

and its legislative history. See, e.g., PGA Tour, 532 U.S. at 675–76 (discussing the ADA’s

“broad mandate,” “comprehensive character,” and “sweeping purpose,” and the legislative

history indicating that Title III should be liberally construed) (internal quotation marks omitted).

It would also conflict with more recent decisions of the Supreme Court. As Mejico notes in her


        4
           Even if the legislative history had not provided significant guidance regarding Congress’s intent, the
Supreme Court has emphasized there is no “such thing as a ‘canon of donut holes,’ in which Congress’s failure to
speak directly to a specific case that falls within a more general statutory rule creates a tacit exception. Instead,
when Congress chooses not to include any exceptions to a broad rule, courts apply the broad rule.” Bostock v.
Clayton Cnty., 140 S. Ct. 1731, 1747 (2020) (rejecting the assertion that homosexuality and transgender status are
implicitly excluded from the reach of Title VII since they are not specifically included in its list of protected
characteristics).

                                                        14
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 15 of 16 Pageid#: 694




brief in opposition, the Supreme Court has characterized “cyberspace” as “the most important

place[] for the exchange of views.” Packingham v. North Carolina, 137 S. Ct. 1730, 1735 (2017)

(emphasis added). It has also recognized that “[t]he Internet’s prevalence and power have

changed the dynamics of the national economy” and that businesses may now “be present in a

State in a meaningful way without that presence being physical in the traditional sense of the

term.” South Dakota v. Wayfair, 138 S. Ct. 2080, 2095, 2097 (2018) (internal quotation marks

and citation omitted). Thus, just as a physical presence requirement “makes no sense” in the

context of state tax laws, Id. at 2094, the same is true in the context of the ADA. See Andrews,

268 F. Supp. 3d at 398 (“Today, internet technology enables individuals to participate actively in

their community and engage in commerce from the comfort and convenience of their home. It

would be a cruel irony to adopt the interpretation of the ADA espoused by [the defendant],

which would render the legislation intended to emancipate the disabled from the bonds of

isolation and segregation obsolete when its objective is increasingly within reach.”).

       For all of these reasons, the court concludes that places of public accommodation subject

to the ADA are not limited to physical, brick-and-mortar establishments and instead include

commercial websites that offer good and services to the public. Liberally construing the

categories of private establishments listed in Title III, the court is satisfied that the Website

qualifies as a “sales or rental establishment” and/or a “service establishment” at this stage of the

proceedings. 42 U.S.C. § 12181(7). Therefore, the court concludes that Mejico has sufficiently

alleged that Alba owns or operates a place of public accommodation. Accordingly, Alba is not

entitled to judgment on the pleadings.




                                                15
Case 7:20-cv-00039-GEC Document 35 Filed 01/25/21 Page 16 of 16 Pageid#: 695




                                             Conclusion

       For the reasons stated, the court will deny Alba’s second motion to dismiss for lack of

subject matter jurisdiction and its motion for judgment on the pleadings on the ADA claim.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the plaintiff and all counsel of record.
                    25th
       DATED: This _____ day of January, 2021.


                                               _______________________________
                                                 Senior United States District Judge




                                                    16
